PER CURIAM.
Briggs was injured when he was struck by a tractor driven by Peterson. Suit was filed alleging assault, battery, and negligence. The suit also sought punitive damages. After hearing the evidence, a jury returned a unanimous verdict for $12,000 for actual damages and found that Briggs was entitled to punitive damages. After receiving evidence of the defendant’s net worth, the jury returned a verdict assessing $12,000 as punitive damages. Judgment was entered in accordance with the jury’s verdicts.
Finding no error of law and determining that an opinion would have no precedential value, the trial court’s judgment is affirmed by this memorandum decision. Rule 84-16(b).
All concur.